Name: Commission Regulation (EEC) No 2604/88 of 19 August 1988 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 231 /28 Official Journal of the European Communities 20. 8 . 88 COMMISSION REGULATION (EEC) No 2604/88 of 19 August 1988 fixing the amount of the subsidy on oil seeds date, been fixed ; whereas the amount of the subsidy for the 1988/89 marketing year has been: provisionally calcu ­ lated on the basis of an abatement of 4,502 ECU per 100 kilograms for colza and rape seed and on the basis of an abatement of 5,835. ECU per 100 kilograms for sunflower seed, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 2210/88 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 2185/88 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 2216/88 (6), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 2335/88 Q, .as last amended by Regulation (EEC) No 2569/88 (8) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 2335/88 to the infor ­ mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto ; Whereas the abatement of the subsidy which arises, where appropriate, from the system of maximum guaranteed quantities for the 1988/89 marketing year, has not, to HAS ADOPTED THIS REGULATION : Article 1 1 . The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (9) are as set out in the Annexes hereto. 2. The amount of the compensatory aid referred to in Article 14 of Council Regulation (EEC) No 475/86 (10) are as shown in Annex III to this Regulation for sunflower seed harvested in Spain . 3 . The amount of the special subsidy provided for by Council Regulation (EEC) No 1920/87 (n ) for sunflower seed harvested and processed in Portugal is fixed in Annex III . 4. However, the amount of aid for colza, rape and sunflower seed shall be confirmed or replaced with effect from 20 August 1988 to take account, where applicable, of the consequences of the application of the maximum guaranteed quantities system. Article 2 This Regulation shall enter into force on 20 August 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 19 August 1988 . For the Commission Frans ANDRIESSEN Vice-President ( ») OJ No 172, 30. 9 . 1966, p. 3025/66. (2) OJ No L 197, 26 . 7 . 1988, p. 1 . (3) OJ No L 164, 24 . 6 . 1985, p. 11 . (4) OJ No L 195, 23 . 7. 1988, p. 1 . 0 OJ No L 167, 25. 7. 1972, p. 9 . (6) OJ No L 197, 26. 7. 1988, p. 10 . 0 OJ No L 203, 28 . 7 . 1988 , p. 15 . (8) OJ No L 229, 18 . 8 . 1988 , p. 23 . O OJ No L 266, 28 . 9 . 1983, p. 1 . ( 10) OJ No L 53 , 1 . 3 . 1986, p. 47. (") OJ No L 183, 3 . 7 . 1987, p. 18 . 20 . 8 . 88 Official Journal of the European Communities No L 231 /29 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kilograms) Current 8 (') 1st period 9 (') 2nd period io o 3rd period 110 4th period 12 0 5th period M1) X. Gross aids (ECU) :  Spain  Portugal  Other Member States 2. Final aids : 0,580 0,000 11,125 0,580 0,000 11,125 0,580 0,000 9,843 ! 0,580 0,000 8,718 0,580 0,000 9,036 0,580 0,000 9,115 (a) Seed harvested and processed in :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece' (Dr) 26,79 29,69 528,91 73,26 92,78 8,128 5,565 14 391 651,72 26,79 29,69 528,91 73,26 92,78 8,128 5,565 14 391 645,55 23,79 26,31 467,00 63,19 81,34 7,008 4,639 12 119 377,99 21,17 23,34 412,61 54,24 71,23 6,011 3,767 9 989 115,31 21,93 24,19 427,89 56,62 74,02 6,276 3,976 10 496 162,63 22,48 24,72 440,14 61,28 77,93 6,809 4,608 11 569 61,59 (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) 89,44 1 765,25 89,44 1 765,25 89,44 1 566,47 89,44 1 380,95 89,44 1 429,99 89,44 1 410,50 (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in another Member State (Esc) 0,00 2 215,12 0,00 2 214,05 , 0,00 1 945,51 0,00 1 703,23 0,00 1 757,84 0,00 1 695,28 (') Subject to the reduction resulting from the maximum guaranteed quantities system. 20 . 8 . 88No L 231 /30 Official Journal of the European Communities ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kilograms) Current 8 (') 1st period 9 0 : 2nd period 10 (') 3rd period 110 4th period 12 (&gt;) 5th period 1 (') 1 . Gross aids ^ECU) :  Spain  Portugal  Other Member States 2. Final aids : 3,080 2,500 13,625 3,080 2,500 13,625 3,080 2,500 12,343 3,080 2,500 11,218 3,080 2,500 11,536 3,080 2,500 11,615 (a) Seed harvested and processed in :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) 32,70 36,31 649,07 91,95 114,67 10,207 7,205 18 383 1 023,72 474,98 2 150,79 32,70 36,31 649,07 91,95 114,67 10,207 7,205 18 383 10 17,55 474,98 2 150,79 29,69 - 32,93 587,17 81,88 103,22 9,086 6,279 16 112 749,99 474,98 1 952,00 27,08 29,96 532,77 72,93 93,12 8,090 5,408 13 981 487,31 474,98 1 766,48 27,83 30,80 548,06 75,31 95,91 8,354 5,616 14 489 534,63 474,98 1 815,52 28,38 31,34 560,85 80,24 100,04 8,919 6,296 15 657 433,59 474,98 1 796,03 (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in another Member State (Esc) 429,31 2 644,43 429,31 2 643,36 429,31 2 374,82 429,31 2 132,55 429,31 2 187,15 429,31 2 124,59 (*) Subject to the reduction resulting from the maximum guaranteed quantities system. 20 . 8 . 88 Official Journal of the European Communities No L 231 /31 ANNEX III Aids to sunflower seed (amounts per 100 kilograms) Current 8 (') 1st period 9 (') 2nd period 10 (') 3rd period 110 4th period 12 0 1 . Gross aids (ECU) :  Spain  Portugal r Other Member States 2. Final aids : (a) Seed harvested and processed in (2) : 5,170 0,000 14,973 5,170 0,000 14,569 5,170 0,000 14,165 5,170 0,000 14,300 5,170 0,000 14,517  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) 36,02 39,94 712,26 99,30 125,20 11,019 7,612 19 607 948,22 35,08 38,88 692.75 96,13 121,60 * 10,666 7,320 18910 864.76 34,13 37,81 673,24 92,96 117,99 10,313 7,029 18 139 754,71 34,47 38,17 679,68 93,88 119,13 10,415 7,056 18 149 719,31 34,98 38,75 690,07 95,44 121,00 10,589 7,187 18 474 745,05 (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) 797,28 1 343,49 797,28 1 281,14 797,28 1 217,61 797,28 1 224,12 797,28 1 257,50 (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in Spain (Esc)  in another Member State (Esc) 0,00 3 064,81 2 976,10 0,00 2 984,46 2 898,08 0,00 2 873,14 2 789,98 0,00 2 865,65 2 782,70 0,00 2 900,75 2 816,79 3. Compensatory aids :  in Spain (Pta) 1 288,40 1 219,99 1 155,91 1 162,42 1 195,79 4. Special aid :  in Portugal (Esc) 2 976,10 2 898,08 2 789,98 2 782,70 2 816,79 (') Subject to the reduction resulting from the maximum guaranteed quantities system. (*) For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain , the amounts shown in 2 (a) to be multiplied by 1,0298070 . ANNEX IV Exchange rate of the ECU to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of 1 ECU) Current 8 1st period 9 2nd period 10 3rd period 11 4th period 12 5th period 1 DM Fl Bfrs/Lfrs FF Dkr £Irl £ Lit Dr Esc Pta 2,083810 2,353150 43,619500 7,053350 7,968590 0,775834 0,646294 1 543,01 167,04400 168,91800 1 36-,60900 2,080310 2,350070 43,612300 7,056050 7,977120 0,775732 0,647869 1 547,49 168,14200 169,80300 136,97000 2,076770 2,346360 43,612700 7,058740 7,985100 0,775488 0,649355 1 552,81 169,26600 170,71300 137,32200 2,073090 2,342720 43,612700 7,062990 7,992760 0,775568 0,650826 1 557,67 170,75400 171,45600 137,68200 2,073090 2,342720 43,612700 7,062990 7,992760 0,775568 0,650826 1 557,67 170,75400 171,45600 137,68200 2,062280 2,331630 43,631000 7,075410 8,010430 . 0,776455 0,655064 1 573,00 174,70100 173,88000 138,63600